Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-12-00403-CV

               Benito Manuel ALVAREZ Alonso and Teresa F. Zeevaert Wolff,
                                    Appellants

                                              v.

                                 Lucia Zeevaert ALVAREZ,
                                          Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-09034
                   Honorable David A. Berchelmann, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Lucia Zeevaert Alvarez, recover her costs of this
appeal from appellants, Benito Manuel Alvarez Alonso and Teresa F. Zeevaert Wolff.

       SIGNED July 17, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice